

Consulting Agreement


    
    THIS CONSULTING AGREEMENT (the “Agreement”) is entered into on this 1st day
of October, 2020 by and between 3D Systems Corporation, hereinafter referred to
as “3D Systems”, and Mr. Reji Puthenveetil hereinafter referred to as “Mr.
Puthenveetil” or “Consultant”. The Agreement shall become effective as described
in paragraph 1 below.


    WHEREAS, 3D Systems hereby engages Consultant as an independent contractor
to render specific services to 3D Systems as directed by the President and Chief
Executive Officer of 3D Systems (the “Services”), subject to the terms and
conditions described below.
    
    NOW, THEREFORE, the parties intending to be legally bound have entered into
the following Agreement:


    1.    As of the date of this Agreement, Mr. Puthenveetil is employed by 3D
Systems as Executive Vice President, Industrial Solutions. This Agreement shall
only commence in the event that Mr. Puthenveetil’s employment with 3D Systems
terminates, other than with cause, and as more fully described in Section 2 of
Mr. Puthenveetil’s Employment Agreement with 3D Systems dated October 1, 2020
(the “Employment Agreement”), on a date prior to March 31, 2024. In such event,
the commencement date of this Agreement shall be the Termination Date of his
employment, as defined in the Employment Agreement (the “Commencement Date”).


2.    Consultant will perform Services at such place(s) for 3D Systems, at the
direction of the President and Chief Executive Officer to which the parties have
mutually agreed.


3.    Consultant represents that he possesses the requisite expertise and
technical ability to perform the Services.


    4.    Consultant will devote such time as is reasonably necessary to
complete the Services on such timelines as mutually agreed-upon between the
parties.


5.    Compensation: 3D Systems shall pay Consultant a consulting fee equal to
One Hundred Ninety Two Dollars ($192.00) per hour for the performance of the
Services. Consultant shall present to 3D Systems invoices for Services rendered;
3D Systems shall pay all invoices within fifteen (15) days after the later of
receipt of invoice and approval of the Services by 3D Systems, provided that
other conditions to payment set forth in this Agreement are met. No payments
will be made for services rendered by Consultant other than the Services unless
such services are approved in writing by 3D Systems as amendments to this
Agreement. The compensation terms from this Consulting Agreement are separate
and distinct from the Employment Agreement.


6.     3D Systems will pay for pre-approved travel costs and related expenses
incurred on behalf of 3D Systems by Consultant so long as such travel costs are
incurred pursuant to 3D Systems’ Travel Policy.





--------------------------------------------------------------------------------



7.    Consultant is responsible for paying when due all income taxes, including
estimated taxes, incurred as a result of the compensation paid by 3D Systems to
Consultant for Services under this agreement. On request, Consultant will
provide 3D Systems with proof of timely payment. Consultant agrees to indemnify
3D Systems for any claims, costs, losses, fees, penalties, interest, or damages
suffered by 3D Systems resulting from Consultant’s failure to comply with this
provision.


8.    The Consultant agrees to perform the Services hereunder solely as an
independent contractor. The parties to this Agreement recognize that this
Agreement does not create any actual or apparent agency, partnership, franchise,
or relationship of employer and employee between the parties.


    Further, the Consultant shall not be entitled to participate in any of 3D
Systems benefits, including without limitations any health or retirement plans.
The Consultant shall not be entitled to any remuneration, benefits, or expenses
other than as specifically provided for in this Agreement; however, this section
does not include or apply to the compensation and benefits that the Consultant
is entitled to receive from 3D Systems under the Employment Agreement.


    3D Systems shall not be liable for taxes, Worker’s Compensation,
unemployment insurance, employers’ liability, employer’s FICA, social security,
withholding tax, or other taxes or withholding for or on behalf of the
Consultant. All such costs shall be Consultant’s responsibility.


9.    Upon receipt of itemized vouchers, expense account reports and supporting
documents, submitted to 3D Systems in accordance with 3D Systems’ procedures
then in effect, 3D Systems shall reimburse Consultant for all reasonable and
necessary business expenses incurred ordinarily and necessarily by Consultant in
connection with the performance of Consultant’s Services hereunder.


10.    The term of this Agreement shall begin on the Commencement Date and end
on March 31, 2024, and may not be earlier terminated by 3D Systems. The parties
may extend such term upon mutual agreement.


11.    During the course of the engagement under this Agreement, it is
anticipated that the Consultant will learn confidential or proprietary
information of 3D Systems. The Consultant agrees to sign a Contractor
Confidentiality Agreement, in such form as acceptable to 3D Systems, on the
Commencement Date. Any breach of the Confidentiality Agreement is a material
breach of this agreement.


12.    Consultant agrees that all right, title and interest in and to any
information and items made during the course of this Agreement and/or arising
from the Services performed by Consultant, including without limitation, all
inventions, designs, drawings, know-how, prototypes, developments, patents,
copyrights, trademarks, or trade secrets, (hereinafter referred to as the "Work
Product") shall be and hereby are assigned to the 3D Systems as its sole and
exclusive property. Upon the 3D Systems’ request Consultant agrees to assist 3D
Systems, at 3D Systems’ expense, to obtain any patents, copyrights, or
trademarks for the Work Product,



--------------------------------------------------------------------------------



including the disclosure of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, and
assignments, and all other instruments and papers which 3D Systems shall deem
necessary to apply for and to assign or convey to 3D Systems, its successors and
assigns or nominees, the sole and exclusive right, title and interest in the
Work Product. The fact that any Work Product is created by Consultant outside of
3D Systems’ facilities or other than during Consultant's working hours with 3D
Systems, shall not diminish 3D Systems’ rights with respect to the Work Product.


13.    At the termination of his engagement under this Agreement, Consultant
will return to 3D Systems all drawings, specifications, manuals, and other
printed or reproduced material (including information stored on machine readable
media) provided by 3D Systems to Consultant, and/or which Consultant made or
acquired in the performance of his Services under this Agreement, and all copies
of such information made by Consultant.


14.    Consultant agrees that during the term of his engagement with 3D Systems,
and for a period of one year after the termination thereof, Consultant will not,
directly or indirectly, either for his/her own use, or for the benefit of any
other person, firm or corporation, divert or take away, or attempt to divert or
take away, call on or solicit, any of 3D Systems’ employees or customers.


15.    Consultant’s obligations to 3D Systems under paragraphs 11 and 12 of this
Agreement are continuing obligations, and they shall continue in effect beyond
the terms of this Agreement, or any earlier termination.


16.    If any provision of this Agreement is determined to be invalid or
unenforceable, then, unless the intent of this Agreement would fail, the
provision shall be deemed to be severable from the remainder of this Agreement
and shall not cause the invalidity or unenforceability of the remainder of this
Agreement.


17.    The parties acknowledge that this Agreement constitutes a personal
contract with Consultant. Consultant may not transfer or assign this Agreement,
or any part thereof, without the prior written approval of 3D Systems.


18.    This Agreement has been entered into in the State of South Carolina and
all questions with regard to the construction of this Agreement and the rights
and liabilities of the parties hereunder shall be governed by the laws of South
Carolina.


19.    This Agreement contains the entire understanding between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous written or oral negotiations and agreements between the parties
regarding the subject matter hereof. This Agreement may be amended only by a
writing signed by each of the parties hereto.


    
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
first above written.



--------------------------------------------------------------------------------







3D SYSTEMS CORPORATION            CONSULTANT




By: /s/ Andrew M. Johnson                /s/ Reji Puthenveetil        
                                        
Name: Andrew M. Johnson                Reji Puthenveetil


Title: EVP, Chief Legal Officer and Secretary



